ORDER

PER CURIAM
Ronell-Johnson (Defendant) appeals the St. Louis Circuit Court’s judgment convicting him of failure to drive within a single lape, § 304.015, RSMo Supp. 2010, and failure to yield to an emergency vehicle, § 304.022, RSMo Supp. 2012. Defendant raises two claims, of insufficient evidence, claiming. that the State failed to adduce evidence that (1) he made an unsafe lane change in violation of § 304.015 and (2) that the officer’s car was equipped with the required lights or sirens as required by§ 304.022. Weaffirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).